Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
Status of Claims
This action is in reply to the amendments on 07/21/2021.
Claims 1, 3, 5, 7-8, 12-15, 17-24, 26, and 28 are currently pending and have been examined.
Claims 1, 14, and 19 are currently amended.
Claims 1, 3, 5, 7-8, 12-15, 17-24, 26, and 28 are currently rejected
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 1/28/2022 have been fully considered but they are not persuasive.
Regarding the 103 rejections, the arguments in response to the instant limitations are addressed in the updated rejections below.
Regarding the arguments in response to Schmeiduch not teaching a walking path since it is not “formed” because the pins are being retracted. However, examiner notes 
Applicant also argues that the first and second patterns are not being formed simultaneously. The figures added below in the rejection show a growing horizontal line (first pattern) and a retrecting vertical line (second pattern) which are both displayed and formed simultaneously. They also argue that these patterns are not being “displayed on the user device”. Applicant appears to be arguing that the protrusions are not being displayed over a visual screen of a smartphone but nowhere in the claims is there a limitation stating that the tactile display is overlaid on a visual screen that is displaying a map. The device the user is holding is a user device and it is displaying the recited patterns providing the user navigational guidance. Therefore the arguments are not persuasive. Examiner notes that if the limitations to include the tactile display being overlaid upon a visual screen providing a navigational map were to be amended in, that combination would be taught by the combination of Bostic (US PUB NO 2016/0202761) (cited in IDS) in view of Pielot (PocketNavigator - NPL) (newly cited).
Examiner would also like to point out that the claims do not preclude the patterns from touching one another, being connected to one another, or at times being the same pattern as is shown in applicants fig.4D in which the second and third patterns are both represented by the arrow indicating the deviation is under the threshold and the user is on the correct heading.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-8, 12-15, 17-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeiduch (“Blind Maps”, Youtube NPL) in view of Pielot (PocketNavigator - NPL) and Bostic (US PUB NO 2016/0202761).
Regarding claim 1:
Schmeiduch teaches:
A computer-implemented method (method is performed on a smartphone and attached braille interface; see figs. 1 &2) comprising:
obtaining, by a user device (fig. 1, phone and braille device), information defining a navigation path to a destination (fig. 3, transcript shows how user provides a desired destination and is given back a navigation path to said destination.);
wherein the navigation path directs a user of the user device toward the destination (see all figs and video. The device shows a path and then provides instructions for each let of the path to guide the user from the start point to the end point of the navigation path.);
forming, by the user device (fig. 1, phone and braille device), protrusions on a display of the user device (see multiple figures depicting raised pins corresponding the navigation.), 
wherein a first pattern of the protrusions corresponds to the navigation path (see figs 5-6; examiner is interpreting the left or right top portion of pins representing left or right hand turns to be the navigation path as that is showing the user the desired path required to follow the navigation route; examiner is also interpreting the birds eye view as shown in fig. 6 to depict a pattern of protrusions the correspond to the navigation path. See also figures included below.
    PNG
    media_image1.png
    907
    1309
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    908
    1306
    media_image2.png
    Greyscale
):
determining, by the user device (fig. 1, phone and braille device), a walking direction of an actual path taken by the user of the user device (fig. 2, “builds on top of the already existing functions of the phone and google maps”; examiner notes the current position and heading of a user is a well-established feature of google maps.);
forming, by the user device (fig. 1, phone and braille device), a second pattern of protrusions on the display of the user device (fig. 8, pattern that is getting shorter as the user walks), wherein the second pattern of protrusions corresponds to the walking direction of the user (fig. 7 & 8, the path shows the user is to walk straight and shortens as the user progresses along the path; examiner is interpreting this pattern as representing the walking direction of the user as it is showing the progress of the user in the direction they are walking in.);
determining, by the user device (fig. 1, phone), that a deviation between the walking direction and the navigation path is less than a threshold (then the user turns the full horizontal path is replaced with a full vertical path indicating that the user is facing in the proper direction to proceed. Examiner notes that the device would inherently have to be capable of determining a deviation between the user heading and intended navigation direction and apply some threshold in order to be able to have a crossover point that allows for the transition for the horizontal pattern to the vertical pattern.);
as a result of the walking direction being along the navigation path (once the user completes the turn, the full up and down pattern as shown in fig. 9 (and shown in the additional figure below) is displayed to inform the user that they have completed the turn and are to return to walking forward. 
    PNG
    media_image3.png
    905
    1306
    media_image3.png
    Greyscale
), forming, by the user device (fig. 1, phone and braille device), a third pattern of protrusions on the display of the user device (fig. 9, full top to bottom pattern with eroding pattern to confirm progress (also shown above)), wherein the third pattern of protrusions corresponds to the walking direction and the navigation path, indicating that the walking direction is along the navigation path (fig. 9, transcript reads “guidelines shortens as you are arriving closer to the next point… as you complete your turn the arrow goes back to full length”; examiner is interpreting the resetting of the pattern from showing the sideways pattern back to a full length forward pattern as representing that that walking direction is along the navigation path since it corresponds to the completing the turn informing the user that they are now facing the proper direction and continue to proceed forward.);
and a first protrusion of the protrusions of the third pattern of protrusions (fig. 9) is tactilely different (compare fig. 9 with figs. 5-6 to note the difference in initial points of the patterns) from a first protrusion of the protrusions of the first pattern of protrusions (figs. 5-6),
wherein the first pattern of protrusions and the second pattern of protrusions are formed simultaneously (see the two images inserted below showing how the first and second patterns are being formed simultaneously as the user is walking.  
    PNG
    media_image4.png
    894
    1312
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    901
    1303
    media_image5.png
    Greyscale
).
Pielot also teaches:
A computer-implemented method (Recent advances in smartphone technology have enabled a number of interaction techniques for smartphone that use tactile feedback to deliver navigation information [abstract]) comprising:
 obtaining, by a user device (The PocketNavigator), information defining a navigation path to a destination (The PocketNavigator, as shown in Figure 3, uses OpenStreetMap data which has highly detailed data on pedestrian paths in many countries. Further, the application provides all the essential navigation functionalities available as with Google Maps [bottom of 1st column, page 3133]), 
wherein the navigation path directs a user of the user device toward the destination (see fig. 3 showing map of navigation (also pictured below)); 

    PNG
    media_image6.png
    691
    724
    media_image6.png
    Greyscale

forming, by the user device, [protrusions] on a display of the user device (see fig. 3 (reproduced above) showing screenshot of navigation)), wherein a first pattern [of the protrusions] corresponds to the navigation path (see fig. 3 (reproduced above) showing labeled first pattern); 
determining, by the user device, a walking direction of an actual path taken by the user of the user device (Examiner notes that the phone inherently determines the direction and passes it into the navigation program.); 
forming, by the user device, a second pattern of [protrusions] on the display of the user device, wherein the second pattern of [protrusions] corresponds to the walking direction of the user (see fig. 3 (reproduced above) showing second pattern of arrow denoting the direction of the user.); 
determining, by the user device, that a deviation between the walking direction and the navigation path is less than a threshold (we used the Tactile Compass design described in our previous work [18]. The basic idea is to map directions (ahead, left, right, behind, and the four intermediate directions) to individual vibration patterns. The patterns used in our prototype are illustrated in Figure 4. For example, when a user walks towards the next waypoint, two short vibration buzzes indicate “ahead”. When the next waypoint is to the left hand side, a long buzz is followed by a short buzz. These directions are given in relation to the user’s walking direction [bottom page 3133 – top page 3134]); 
as a result of the walking direction being along the navigation path, forming, by the user device, a third pattern of [protrusions] on the display of the user device (see fig. 3 (reproduced above) showing third pattern denoting the orientation deviation of the user), 
wherein the third pattern of [protrusions] corresponds to the walking direction and the navigation path (see fig. 3 (reproduced above) showing third pattern denoting the orientation deviation of the user), indicating that the walking direction is along the navigation path (examiner notes that when pointed in the top quadrant, the pattern indicates that the users heading is along the navigation path.); 
wherein the first pattern of [protrusions] and the second pattern of [protrusions] are formed simultaneously on the display of the user device (see fig. 3 (reproduced above) showing first pattern and second pattern together. Examiner notes that patterns would have been made together and are continually being updated in real time, meaning the patterns are constantly being reformed simultaneously as the user progresses.).
Schmeiduch does not explicitly teach, however Pielot teaches:
wherein the [tactile] difference includes a difference selected from a group including different shapes (refer to fig. 3 (shown above) in which the first pattern is a thin line, the second pattern is an arrow, and the third pattern is a compass) and different sizes (refer to fig. 3 (shown above) which shows the size of the various patterns are different.),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schmeiduch to include the teachings as taught by Pielot because it Pielot discloses a display that has a higher resolution and is therefore able to provide more detailed information which could provide more clear and detailed information to the user.
Schmeiduch in view of Pielot does not explicitly teach, however the combination of Pielot and Bostic teaches:
Examiner notes that the combination of Pielot and Bostic yields a handheld mobile device that both outputs a visual navigational map and a tactile screen that forms physical patterns matching the 2D image of the visual screen. The unique sizes and shapes of the first, second, and third patterns as displayed by Pielot would be tactile formed by the tactile display of Bostic. Refer to fig. 3 of Bostic that shows how the device is capable of 
and a first protrusion (the needle of the third pattern (see below) as would be displayed on the device of Bostic) of the protrusions of the third pattern of protrusions (needle and compass displaying user deviation (see below)) is tactilely different (a needle shape is different than a thin line shape) from a first protrusion (beginning of the first pattern by the arrow indicating the user (see below)) of the protrusions of the first pattern of protrusions (first pattern highlighting the path to be taken (see below)),

    PNG
    media_image6.png
    691
    724
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schmeiduch in view of Pielot to include the teachings as taught by Bostic because “a touch screen is provided comprising an image file containing metadata and data representing a visually perceptible image, an image analyzer for analyzing image data and metadata representing said visually perceptible image, said image analyzer including logic for recognizing and classifying objects represented and arranged in said image by identified 
Regarding claim 3:
The combination of Schmeiduch in view of Pielot and Bostic, as shown in the rejection above, discloses the limitations of claim 1.
Bostic further teaches:
wherein the forming the pattern of the protrusions includes controlling a flow of fluid within a microfluidic layer of the user device. (The tactile display device includes a microfluidics panel to allow dynamic raising of selected portions of the touch panel by a selected distance based on distance information which can be captured or derived through image processing to create a three-dimensional image in membrane 202 that a user can touch and navigate and to whom substantial additional information about the image can be easily conveyed. [0044])
Regarding claim 5:
The combination of Schmeiduch in view of Pielot and Bostic, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch further teaches:
forming, by the user device (fig. 1, phone and braille device), a fourth pattern of protrusions on the display of the user device (fig. 4, pattern showing a left turn), wherein the fourth pattern of protrusions corresponds to the deviation between the walking direction and the navigation path. (fig. 4, vertical portion representing the walking direction of the user and the horizontal portion representing the upcoming navigation path showing a required left hand turn.)
Regarding claim 7:
The combination of Schmeiduch in view of Pielot and Bostic, as shown in the rejection above, discloses the limitations of claim 5.
Schmeiduch further teaches:
monitoring, by the user device (fig. 1, phone and braille device), a position of the user and the walking direction of the user (fig. 2, “builds on top of the already existing functions of the phone and google maps”; examiner notes the current position and heading of a user is a well-established feature of google maps.);
and updating, by the user device (fig. 1, phone and braille device), each of the first pattern of protrusions, the second pattern of protrusions, the third pattern of protrusions, and the fourth pattern of protrusions based on changes in the position and walking direction of the user (all figures, it can be observed thought the video and highlighted in the figures that the system updates the rendered navigation patterns in real time as the user is moving along the path).
Regarding claim 8:
The combination of Schmeiduch in view of Pielot and Bostic, as shown in the rejection above, discloses the limitations of claim 1.

further comprising discontinuing the forming the protrusions when the position of the user device has reached the destination (fig. 7 & 8, showing the lowering of the protrusions as the user traverses the path and gets closer to the destination; examiner is also interpreting that the unit inherently recesses all the pins back in upon completion of its navigation task as that is the rest state for the pins.).
Regarding claim 12:
The combination of Schmeiduch in view of Pielot and Bostic, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch further teaches:
wherein the user device includes software provided as a service in a cloud environment. (fig. 2, “builds on top of the already existing functions of the phone and google maps”)
Regarding claim 13:
The combination of Schmeiduch in view of Pielot and Bostic, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch further teaches:
deploying a system for providing tactile navigation directions (fig. 1, phone and braille device), comprising providing a computer infrastructure implemented by the user device operable to perform the obtaining the information defining the navigation path (fig. 2, navigation is built upon functionality of google maps), and the forming the protrusions on the display (see all figures, show the raised pins defining the navigational path for the user to follow.).
Regarding claim 14:
Schmeiduch teaches:
A computer program product for providing tactile navigation directions on a user device (fig. 1, phone and braille device), the computer program product comprising
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the user device to cause the user device to: (fig. 1, phone and braille device; examiner is interpreting the device to inherently include a computer readable storage medium that are executable by the user device.)
generate navigation directions identifying a navigation path (fig. 3, transcript shows how user provides a desired destination and is given back a navigation path to said destination.),
wherein the navigation path directs a user of the user device toward the destination (see all figs and video. The device shows a path and then provides instructions for each let of the path to guide the user from the start point to the end point of the navigation path.);
wherein the protrusions are in a first pattern of protrusions that trace the navigation path (see figs 5-6; examiner is interpreting the left or right top portion of pins representing left or right hand turns to be the navigation path as that is showing the user the desired path required to follow the navigation route; examiner is also interpreting the birds eye view as shown in fig. 6 to depict a pattern of protrusions the correspond to the navigation path. See also figures included below.
    PNG
    media_image1.png
    907
    1309
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    908
    1306
    media_image2.png
    Greyscale
):
determine a movement direction of an actual path taken by the user of the user device (fig. 2, “builds on top of the already existing functions of the phone and google maps”; examiner notes the current position and heading of a user is a well-established feature of google maps.);
form a second pattern of protrusions on the display of the user device (fig. 8, pattern that is getting shorter as the user walks), wherein the second pattern of protrusions corresponds to the movement direction (fig. 7 & 8, the path shows the user is to walk straight and shortens as the user progresses along the path; examiner is interpreting this pattern as representing the walking direction of the user as it is showing the progress of the user in the direction they are walking in.);
determine that a deviation between the movement direction and the navigation path is less than a threshold (then the user turns the full horizontal path is replaced with a full vertical path indicating that the user is facing in the proper direction to proceed. Examiner notes that the device would inherently have to be capable of determining a deviation between the user heading and intended navigation direction and apply some threshold in order to be able to have a crossover point that allows for the transition for the horizontal pattern to the vertical pattern.);
form a third pattern of protrusions on the display of the user device (fig. 9, full top to bottom pattern with eroding pattern to confirm progress (also shown above)), wherein the third pattern of protrusions corresponds to the deviation between the movement direction and the navigation path (fig. 9, transcript reads “guidelines shortens as you are arriving closer to the next point… as you complete your turn the arrow goes back to full length”; examiner is interpreting the resetting of the pattern from showing the sideways pattern back to a full length forward pattern as representing that that walking direction is along the navigation path since it corresponds to the completing the turn informing the user that they are now facing the proper direction and continue to proceed forward.);
and a first protrusion of the protrusions of the third pattern of protrusions (fig. 9) is tactilely different (compare fig. 9 with figs. 5-6 to note the difference in initial points of the patterns) from a first protrusion of the protrusions of the first pattern of protrusions (figs. 5-6),
wherein the first pattern of protrusions and the second pattern of protrusions are formed simultaneously (see the two images inserted below showing how the first and second patterns are being formed simultaneously as the user is walking.  
    PNG
    media_image7.png
    664
    975
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    667
    965
    media_image8.png
    Greyscale
).

A computer program product for providing tactile navigation directions on a user device (Recent advances in smartphone technology have enabled a number of interaction techniques for smartphone that use tactile feedback to deliver navigation information [abstract]), the computer program product comprising a computer readable storage medium having program instructions embodied therewith (examiner notes that a mobile phone inherently has a storage medium.), the program instructions executable by the user device (examiner notes that a mobile phone inherently has a executable program.) to cause the user device to:
 generate navigation directions identifying a navigation path (The PocketNavigator, as shown in Figure 3, uses OpenStreetMap data which has highly detailed data on pedestrian paths in many countries. Further, the application provides all the essential navigation functionalities available as with Google Maps [bottom of 1st column, page 3133]), wherein the navigation path directs a user of the user device toward the destination (see fig. 3 showing map of navigation (also pictured below)); 

    PNG
    media_image6.png
    691
    724
    media_image6.png
    Greyscale

wherein the [protrusions] are in a first pattern of protrusions that trace the navigation path (see fig. 3 (reproduced above) showing labeled first pattern); 
determine a movement direction of an actual path taken by the user of the user device (Examiner notes that the phone inherently determines the direction and passes it into the navigation program.); 
form a second pattern of protrusions on the display of the user device, wherein the second pattern of protrusions corresponds to the movement direction (see fig. 3 (reproduced above) showing second pattern of arrow denoting the direction of the user.); 
determine that a deviation between the movement direction and the navigation path is less than a threshold (we used the Tactile Compass design described in our previous work [18]. The basic idea is to map directions (ahead, left, right, behind, and the four intermediate directions) to individual vibration patterns. The patterns used in our prototype are illustrated in Figure 4. For example, when a user walks towards the next waypoint, two short vibration buzzes indicate “ahead”. When the next waypoint is to the left hand side, a long buzz is followed by a short buzz. These directions are given in relation to the user’s walking direction [bottom page 3133 – top page 3134]); 
form a third pattern of protrusions on the display of the user device, wherein the third pattern of protrusions corresponds to the deviation between the movement direction and the navigation path (see fig. 3 (reproduced above) showing third pattern denoting the orientation deviation of the user); 
wherein the first pattern of protrusions and the second pattern of protrusions are formed simultaneously (see fig. 3 (reproduced above) showing first pattern and second pattern together. Examiner notes that patterns would have been made together and are .
Schmeiduch does not explicitly teach, however Pielot teaches:
wherein the [tactile] difference includes a difference selected from a group including different shapes (refer to fig. 3 (shown above) in which the first pattern is a thin line, the second pattern is an arrow, and the third pattern is a compass) and different sizes (refer to fig. 3 (shown above) which shows the size of the various patterns are different.),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schmeiduch to include the teachings as taught by Pielot because it Pielot discloses a display that has a higher resolution and is therefore able to provide more detailed information which could provide more clear and detailed information to the user.
Schmeiduch in view of Pielot does not explicitly teach, however the combination of Pielot and Bostic teaches:
Examiner notes that the combination of Pielot and Bostic yields a handheld mobile device that both outputs a visual navigational map and a tactile screen that forms physical patterns matching the 2D image of the visual screen. The unique sizes and shapes of the first, second, and third patterns as displayed by Pielot would be tactile formed by the tactile display of Bostic. Refer to fig. 3 of Bostic that shows how the device is capable of converting any 2D image into a 3D tactile display and refer to figs. 1A and 2B showing how the display of Bostic is capable of forming tactilely different protrusions.
control a microfluidic layer in the user device to form protrusions on a display of the user device (The tactile display device includes a microfluidics panel to allow dynamic raising of selected portions of the touch panel by a selected distance based on 
and a first protrusion (the needle of the third pattern (see below) as would be displayed on the device of Bostic) of the protrusions of the third pattern of protrusions (needle and compass displaying user deviation (see below)) is tactilely different (a needle shape is different than a thin line shape) from a first protrusion (beginning of the first pattern by the arrow indicating the user (see below)) of the protrusions of the first pattern of protrusions (first pattern highlighting the path to be taken (see below)),

    PNG
    media_image6.png
    691
    724
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schmeiduch in view of Pielot to include the teachings as taught by Bostic because “a touch screen is provided comprising an image file containing metadata and data representing a visually perceptible image, an image analyzer for analyzing image data and 
Regarding claim 15:
The combination of Schmeiduch in view of Pielot and Bostic, as shown in the rejection above, discloses the limitations of claim 14.
Schmeiduch further teaches:
wherein the protrusions are tactile protrusions. (see all figures, discrete pins are raised and lowered to form the tactile protrusions.)
Regarding claim 17:
The combination of Schmeiduch in view of Pielot and Bostic, as shown in the rejection above, discloses the limitations of claim 14.
Schmeiduch further teaches:
form a fourth pattern of protrusions on the display of the user device (fig. 9, full top to bottom pattern), wherein the fourth pattern of protrusions corresponds to the movement direction and the navigation path, indicating that the walking direction is along the navigation path (fig. 9, transcript reads “guidelines shortens as you are arriving closer to the next point… as you complete your turn the arrow goes back to full length”; examiner is interpreting the resetting of the pattern from showing the sideways pattern back to a full length forward pattern as representing that that walking direction is along the navigation path since it corresponds to the completing the turn informing the user that they are now facing the proper direction and continue to proceed forward.);
Regarding claim 18:
The combination of Schmeiduch in view of Pielot and Bostic, as shown in the rejection above, discloses the limitations of claim 17.
Schmeiduch further teaches:
wherein the program instructions (fig. 1, phone and braille device) further cause the user device to:
monitor a position of the user device and the movement direction (fig. 2, “builds on top of the already existing functions of the phone and google maps”; examiner notes the current position and heading of a user is a well-established feature of google maps.);
and updating each of the first pattern of protrusions, the second pattern of protrusions, the third pattern of protrusions, and the fourth pattern of protrusions based on changes in the position and movement direction (all figures, it can be observed thought the video and highlighted in the figures that the system updates the rendered navigation patterns in real time as the user is moving along the path). 
Regarding claim 19:
Schmeiduch teaches:
A system comprising: 
a CPU (fig. 1, phone and braille device; examiner is interpreting the device to inherently include a CPU.)
a computer readable memory (fig. 1, phone and braille device; examiner is interpreting the device to inherently include a computer readable memory.)
a computer readable storage medium associated with a user device; (fig. 1, phone and braille device; examiner is interpreting the device to inherently include a computer readable storage medium that are executable by the user device.)
program instructions to form tactile protrusions on the user device based on a position of the user device in relation to a navigation path corresponding to navigation directions (see all figures showing the dynamic protrusions formed that correspond to the navigation.), a first pattern of the protrusions corresponding to the navigation path (fig. 3, transcript shows how user provides a desired destination and is given back a navigation path to said destination.), wherein the navigation path directs a user of the user device toward the destination (see all figs and video. The device shows a path and then provides instructions for each let of the path to guide the user from the start point to the end point of the navigation path.);
program instructions to determine a movement direction of an actual path taken by the user of the user device (fig. 2, “builds on top of the already existing functions of the phone and google maps”; examiner notes the current position and heading of a user is a well-established feature of google maps.);
program instructions to form a second pattern of protrusions on the display of the user device (fig. 8, pattern that is getting shorter as the user walks), wherein the second pattern of protrusions corresponds to the movement direction (fig. 7 & 8, the path ;
program instructions to determine that a deviation between the movement direction and the navigation path is less than a threshold (then the user turns the full horizontal path is replaced with a full vertical path indicating that the user is facing in the proper direction to proceed. Examiner notes that the device would inherently have to be capable of determining a deviation between the user heading and intended navigation direction and apply some threshold in order to be able to have a crossover point that allows for the transition for the horizontal pattern to the vertical pattern.);
program instructions to form, as a result of the walking direction being along the navigation path when the deviation is less than the threshold (when the user is facing the desired direction of walking, the third pattern transitions from a full horizontal pattern into a full vertical pattern. 
    PNG
    media_image3.png
    905
    1306
    media_image3.png
    Greyscale
), 
a third pattern of protrusions on the display of the user device (fig. 9, full top to bottom pattern with eroding pattern to confirm progress (also shown above)), wherein the third pattern of protrusions corresponds to the deviation between the movement direction and the navigation path (fig. 9, transcript reads “guidelines shortens as you are arriving closer to the next point… as you complete your turn the arrow goes back to full length”; examiner is interpreting the resetting of the pattern from showing the sideways pattern back to a full length forward pattern as representing that that walking direction is along the navigation path since it corresponds to the completing the turn informing the user that they are now facing the proper direction and continue to proceed forward.), indicating that the movement direction is along the navigation path (see fig. above; when the user is facing the desired direction of walking, the third pattern transitions from a full horizontal pattern into a full vertical pattern.);
wherein the protrusions of the second pattern of protrusions and the protrusions of the first pattern of protrusions are formed simultaneously on the display of the user device (see the two images inserted below showing how the first and second patterns are being formed simultaneously as the user is walking.  
    PNG
    media_image9.png
    632
    928
    media_image9.png
    Greyscale
 

    PNG
    media_image10.png
    650
    940
    media_image10.png
    Greyscale
),
a first protrusion of the protrusions of the third pattern of protrusions (fig. 9) is tactilely different (compare fig. 9 with figs. 5-6 to note the difference in initial points of the patterns) from a first protrusion of the protrusions of the first pattern of protrusions (figs. 5-6),
and the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory (fig. 1, phone and braille device; examiner is interpreting the device to inherently store the program instructions on the computer readable storage medium for execution by the CPU via the computer readable memory.).
Pielot also teaches:
A system comprising: (Recent advances in smartphone technology have enabled a number of interaction techniques for smartphone that use tactile feedback to deliver navigation information [abstract])
a CPU 
a computer readable memory (examiner notes that a mobile phone inherently has a memory.)
a computer readable storage medium associated with a user device; (examiner notes that a mobile phone inherently has a storage medium.)
program instructions to form [tactile protrusions] on the user device based on a position of the user device in relation to a navigation path corresponding to navigation directions (The PocketNavigator, as shown in Figure 3, uses OpenStreetMap data which has highly detailed data on pedestrian paths in many countries. Further, the application provides all the essential navigation functionalities available as with Google Maps [bottom of 1st column, page 3133]), a first pattern of the [protrusions] corresponding to the navigation path (see fig. 3 (reproduced below) showing labeled first pattern); 

    PNG
    media_image6.png
    691
    724
    media_image6.png
    Greyscale

program instructions to determine a movement direction of an actual path taken by the user of the user device (Examiner notes that the phone inherently determines the direction and passes it into the navigation program.); 
program instructions to form a second pattern of protrusions on the display of the user device, wherein the second pattern of protrusions corresponds to the movement direction (see fig. 3 (reproduced above) showing second pattern of arrow denoting the direction of the user.); 
program instructions to determine that a deviation between the movement direction and the navigation path is less than a threshold (we used the Tactile Compass design described in our previous work [18]. The basic idea is to map directions (ahead, left, right, behind, and the four intermediate directions) to individual vibration patterns. The patterns used in our prototype are illustrated in Figure 4. For example, when a user walks towards the next waypoint, two short vibration buzzes indicate “ahead”. When the next waypoint is to the left hand side, a long buzz is followed by a short buzz. These directions are given in relation to the user’s walking direction [bottom page 3133 – top page 3134]); 
program instructions to form, as a result of the walking direction being along the navigation path when the deviation is less than the threshold (see fig. 3 as shown above; when user is facing the walking direction within the threshold denoted by the quadrant, it indicated the user is along the correct path.), a third pattern of protrusions on the display of the user device, wherein the third pattern of protrusions corresponds to the movement direction and the navigation path, indicating that the movement direction is along the navigation path (see fig. 3 (reproduced above) showing third pattern denoting the orientation deviation of the user and the top quadrant denoting the users orientation is along the proper path.); 
and when the deviation is more than the threshold (see fig 3, shown above, when the compass is in the bottom 3 quadrants indicating the user has deviated from the navigation path) forming the third pattern of the deviation, the second pattern of the movement direction, and the first pattern of the navigation path simultaneously  on the display of the user device (see fig. 3, shown above, in which all the patterns are displayed simultaneously),
wherein the [protrusions] of the second pattern of [protrusions] and the [protrusions] of the first pattern of [protrusions] are formed simultaneously (see fig. 3 (reproduced above) showing first pattern and second pattern together. Examiner notes that patterns would have been made together and are continually being updated in real time, meaning the patterns are constantly being reformed simultaneously as the user progresses.).
Schmeiduch does not explicitly teach, however Pielot teaches:
wherein the [tactile] difference includes a difference selected from a group including different shapes (refer to fig. 3 (shown above) in which the first pattern is a thin line, the second pattern is an arrow, and the third pattern is a compass) and different sizes (refer to fig. 3 (shown above) which shows the size of the various patterns are different.),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schmeiduch to include the teachings as taught by Pielot because Pielot discloses a display that has a higher resolution and is therefore able to provide more detailed information which could provide more clear and detailed information to the user.
Schmeiduch in view of Pielot does not explicitly teach, however the combination of Pielot and Bostic teaches:
Examiner notes that the combination of Pielot and Bostic yields a handheld mobile device that both outputs a visual navigational map and a tactile screen that forms physical patterns matching the 2D image of the visual screen. The unique sizes and shapes of the first, second, and third patterns as displayed by Pielot would be tactile formed by the tactile display of Bostic. Refer to fig. 3 of Bostic that shows how the device is capable of converting any 2D image into a 3D tactile display and refer to figs. 1A and 2B showing how the display of Bostic is capable of forming tactilely different protrusions.
the first pattern of protrusions (protrusions formed by the device of Bostic matching the patterns of Pielot) overlays a visually displayed navigation path (the maps shown in fig. 3 of Pielot, as shown above, would be displayed on the screen of the device formed by the combination of Pielot and Bostic.)
and a first protrusion (the needle of the third pattern (see below) as would be displayed on the device of Bostic) of the protrusions of the third pattern of protrusions (needle and compass displaying user deviation (see below)) is tactilely different (a needle shape is different than a thin line shape) from a first protrusion (beginning of the first pattern by the arrow indicating the user (see below)) of the protrusions of the first pattern of protrusions (first pattern highlighting the path to be taken (see below)),

    PNG
    media_image11.png
    551
    642
    media_image11.png
    Greyscale

Schmeiduch in view of Pielot to include the teachings as taught by Bostic because “a touch screen is provided comprising an image file containing metadata and data representing a visually perceptible image, an image analyzer for analyzing image data and metadata representing said visually perceptible image, said image analyzer including logic for recognizing and classifying objects represented and arranged in said image by identified type and mapping tactile attributes to recognized objects and storing results of the recognizing and classifying of objects as metadata, and a microfluidics transducer for producing selectively raised areas of a surface to represent said tactile attributes of said recognized objects and the arrangement of said objects in said image. [Bostic, 0009]” Schmeiduch provides a rudimentary navigational device though a tactile display for which Pielot and Bostic provide the added benefit of a more detailed navigational experience that is provided in addition to a visual map that can be useful to partially sighted users or for sighted users that are with the visually impaired user.
Regarding claim 20:
The combination of Schmeiduch in view of Pielot and Bostic, as shown in the rejection above, discloses the limitations of claim 19.
Schmeiduch further teaches:
program instructions to discontinue the forming the tactile protrusions when the position of the user device has reached a destination (fig. 7 & 8, showing the lowering of the protrusions as the user traverses the path and gets closer to the destination; examiner is also interpreting that the unit inherently recesses all the pins back in upon completion of its navigation task as that is the rest state for the pins.).
Regarding claim 24:
The combination of Schmeiduch in view of Pielot and Bostic, as shown in the rejection above, discloses the limitations of claim 19.
Schmeiduch further teaches:
program instructions to form a fourth pattern of protrusions on the display of the user device, wherein the fourth pattern of protrusions corresponds to the deviation between the movement direction and the navigation path (fig. 4, vertical portion representing the walking direction of the user and the horizontal portion representing the upcoming navigation path showing a required left hand turn.).
Claims 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeiduch (“Blind Maps”, Youtube NPL) in view of Pielot (PocketNavigator - NPL) and Bostic (US PUB NO 2016/0202761) in further view of Yairi (US PUB NO 2014/0132532).
Regarding claim 21:
The combination of Schmeiduch in view of Pielot and Bostic, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch in view of Pielot and Bostic does not explicitly teach, however Yairi teaches:
wherein the protrusions of the first pattern of protrusions are a first shape (see at least figs. 10a-10d, deformable regions 131 with different patterns), the protrusions of the second pattern of protrusions are a second shape (see at least figs. 10a-10d, deformable regions 131 with different patterns), and the first shape and the second shape are different shapes (see at least figs. 10a-10d, deformable regions 131 with different patterns; examiner notes that per MPEP 2144.04(IV)(B) that changes in shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Pielot and Bostic to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing device." [0022] and "Because the first dynamic tactile interface 100 can be implemented over a display" [0023]
Regarding claim 22:
The combination of Schmeiduch in view of Pielot and Bostic, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch in view of Pielot and Bostic does not explicitly teach, however Yairi teaches:
wherein the protrusions of the first pattern of protrusions are a first size (see at least figs. 10a-10d, deformable regions 131 with different patterns; fig. 13b with large protrusion), the protrusions of the second pattern of protrusions are a second size (see at least figs. 10a-10d, deformable regions 131 with different patterns; fig. 14b with small protrusions), and the first size and the second size are different sizes (see at least figs. 10a-10d, deformable regions 131 with different patterns; compare figs. 13b and 14b to show capability in differences in sizes that can be created; examiner also notes that per MPEP 2144.04 (IV)(A) changes in size are not patentably distinct. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Pielot and Bostic to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing 
Regarding claim 23:
The combination of Schmeiduch in view of Pielot and Bostic, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch in view of Pielot and Bostic does not explicitly teach, however Yairi teaches:
wherein the protrusions of the first pattern of protrusions are spaced apart from each other a first distance (see at least figs. 10a-10d, deformable regions 131 with different patterns), the protrusions of the second pattern of protrusions are spaced apart from each other a second distance (see at least figs. 10a-10d, deformable regions 131 with different patterns), and the first distance and the second distance are different distances (see at least figs. 10a-10d, deformable regions 131 with different patterns; examiner notes that the various layouts and spacing of the grooves 119 will result in different protrusion patterns with various spacing between the protrusions. Per MPEP 2144.04 (IV) (A) changes in size are not patentably distinct. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Also per MPEP 2144.04(IV) (B) that changes in shape are a matter of choice that a person having ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Pielot and Bostic to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing device." [0022] and "Because the first dynamic tactile interface 100 can be implemented over a display" [0023].
Regarding claim 26:
The combination of Schmeiduch in view of Pielot and Bostic, as shown in the rejection above, discloses the limitations of claim 19.
Schmeiduch in view of Pielot and Bostic does not explicitly teach, however Yairi teaches:
the protrusions of the first pattern of protrusions are a first shape (see at least figs. 10a-10d, deformable regions 131 with different patterns), the protrusions of the second pattern of protrusions are a second shape (see at least figs. 10a-10d, deformable regions 131 with different patterns), and the first shape and the second shape are different shapes (see at least figs. 10a-10d, deformable regions 131 with different patterns; examiner notes that per MPEP 2144.04(IV)(B) that changes in shape are a matter of choice that a person having ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Pielot and Bostic to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing device." [0022] and "Because the first dynamic tactile interface 100 can be implemented over a display" [0023].
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Schmeiduch (“Blind Maps”, Youtube NPL) in view of Pielot (PocketNavigator - NPL) and Bostic (US PUB NO 2016/0202761) in further view of Google Maps (“Directions and Navigation with the new Google Maps app”, Youtube NPL).
Regarding claim 28:

Schmeiduch in view of Pielot and Bostic does not explicitly teach, however Google Maps teaches:
further comprising re-centering the display of the walking path (see fig. 1, google maps is capable of displaying walking paths.) on the user device (phone as shown in all figures.) based on the user's position relative to the walking path (see at least figs. 2 and 3; the path is constantly being reentered as the user is progressing along the navigation path.).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Pielot and Bostic to include the teachings at taught by Google Maps to provide the most relevant portion of the navigation in the center of the screen for easy access to the user. The references are also all in the same field of endeavor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665